FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                     June 21, 2018
                   UNITED STATES COURT OF APPEALS
                                                                 Elisabeth A. Shumaker
                                TENTH CIRCUIT                        Clerk of Court



 FREIDA L. MITCHELL,

              Plaintiff - Appellant,

 v.                                                     No. 18-1102
                                               (D.C. No. 1:17-CV-02216-LTB)
 MEGAN J. BRENNAN, Postmaster                              D. Colo.
 General,

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Freida L. Mitchell appeals from an order of the United States District Court

for the District of Colorado. The district court dismissed Mitchell’s pro se civil


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
rights complaint pursuant to the provisions of Fed. R. Civ. P. 8. That is, the

district court determined Mitchell’s complaint was so prolix, vague, and

unintelligible that it completely failed to provide an understandable statement of

what the Postmaster General did or failed to do that allegedly infringed each of

the rights Mitchell claims was violated.

      Mitchell’s brief on appeal does not contain a single meaningful citation to

authority or any meaningful analysis of the propriety of the district court’s

dismissal of her complaint. Instead, it begins with a diatribe about political

leaders not connected to the defendant Postmaster General and then turns to a

grand conspiracy on the part of the United States Postal Service and others

“against” the Civil Rights Act of 1964. Upon de novo review of the district

court’s order of dismissal, Mitchell’s appellate filings, and the entire record on

appeal, we conclude this appeal is frivolous and, therefore, Mitchell is not

entitled to proceed on appeal in forma pauperis.

      For those reasons set out above, this appeal is DISMISSED pursuant to the

terms of 28 U.S.C. § 1915(e)(2)(b)(i) (providing that a court shall dismiss a

proceeding in forma pauperis if the court determines the action or appeal is

frivolous or malicious).

                                            ENTERED FOR THE COURT


                                            Michael R. Murphy
                                            Circuit Judge

                                           -2-